Dismissed and Memorandum Opinion filed November 15, 2007







 
Dismissed
and Memorandum Opinion filed November 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00725-CR
____________
 
ELICEO ORTEGON MENCHACA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause No.
1117952
 

 
M E M O R A N D U M   O P I N I O N
A
written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this Court.  See Tex. R. App. P. 42.2.  Because this Court has not delivered
an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 15, 2007.
Panel consists of Justices Yates,
Fowler, and Guzman.
Do not publish C Tex.
R. App. P. 47.2(b).